An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

Surname Caner
OF
NEVADA

(:1) 1947A 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 BRANCH, NO. 66929
Petitioner,
VS.
THE STATE OF NEVADA, F E a“ E 3
Respondent.  1 ﬂ 
TR 1E VLINDEMAN
cum F REM ~,coum‘
I“ neeurv CLERK

ORDER DENYING PETITION

This is a proper person petition for a writ of habeas corpus.
Petitioner argues that his Fourth Amendment rights were violated. We
have reviewed the documents submitted in this matter, and without
deciding upon the merits of any claims raised therein, we decline to
exercise original jurisdiction in this matter. Accordingly, we

ORDER. the petition DENIED.

 

Pickering

cc: Hon. Jennifer Togliatti, Judge
Deshame Branch
Carmine J . Colucci, Esq.
Attorney GeneraUC arson City
Clark County District Attorney
Eighth District Court Clerk

1+ r 4027 2.